Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
1.	Applicant's election of Group II, claims 20, 21, 25, 26, and 30, with traverse, filed November 4, 2021 is acknowledged and has been entered.  Claims 1-19, 22-24, and 27-29 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being claims drawn to a non-elected invention.  Accordingly, claims 1-30 are pending.  Claims 20, 21, 25, 26, and 30 are under examination.

2.	Applicant traverses the restriction requirement on the grounds that there is no unde burden in the examination of all currently pending claims.
	Applicant’s argument is not persuasive because as set forth in the restriction requirement, there would be a serious search and/or examination burden if restriction were not required because the inventions have acquired a separate status in the art in view of their different classifications such as Group I claims which recite structural chromatographic strips components and Group II claims which recite functional analysis steps which require different fields of search employing different search queries resulting from mutually distinct structural configuration of the viral surface polypeptide or cell-surface polypeptide recited in Group I and functional requirements of analyzing 

Priority
3.	Applicant’s claim for the benefit of a provisional application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.  Applicant’s claims the benefit of Provisional Application Number 63/029,243 filed 05/22/2020 and Provisional Application Number 63/124,579 filed 12/11/2020. Based on the filing receipt, the effective filing date of the application is May 22, 2020 which is the filing date of Provisional Application Number 63/029,243 from which the benefit of priority is claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 20, 21, 25, 26, and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
	Claim 20, step a) is indefinite in depending from non-elected claim 1.
	Claim 20, step a) lacks antecedent basis in reciting, “the test strip of Claim 1.”  See also step b).
Claim 20, step b) is vague and indefinite in reciting, “analyzing one or more read-outs of the test strip” because it is unclear what is encompassed in the recitation of “read-outs” as recited in the claim and how it relates functionally to the test strip, in question, the neutralizing antibody, and the first molecular component and the second molecular component of the molecular binding pair. 
Claim 20, in the next 2 lines after step b) lacks antecedent basis in reciting, “the first test zone.”
Claim 20, in the next 2 lines after step b) is vague and indefinite in reciting, “absence of detectable binding” and “presence of detectable binding” because it is unclear how differential detectable binding is “detected” absent recitation of a detectable label that can be distinguishably detected.
Claim 25, step a) is indefinite in depending from non-elected claim 22.
	Claim 25, step a) lacks antecedent basis in reciting, “the test strip of Claim 22.”  See also step b).
Claim 25, step b) is vague and indefinite in reciting, “analyzing one or more read-outs of the test strip” because it is unclear what is encompassed in the recitation of “read-outs” as recited in the claim and how it relates functionally to the test strip, in 
Claim 25, in the next 2 lines after step b) lacks antecedent basis in reciting, “the first test line.”
Claim 25, in the next 2 lines after step b) is vague and indefinite in reciting, “absence of detectable binding” and “presence of detectable binding” because it is unclear how differential detectable binding is “detected” absent recitation of a detectable label that can be distinguishably detected.
Claim 30, step a) is indefinite in depending from non-elected claim 27.
	Claim 30, step a) lacks antecedent basis in reciting, “the test strip of Claim 27.”  See also step b).
Claim 30, step b) is vague and indefinite in reciting, “analyzing one or more read-outs of the test strip” because it is unclear what is encompassed in the recitation of “read-outs” as recited in the claim and how it relates functionally to the test strip, in question, the neutralizing antibody, and the first molecular component and the second molecular component of the molecular binding pair. 
Claim 30, in the next 2 lines after step b) lacks antecedent basis in reciting, “the first test line.”
Claim 30, in the next 2 lines after step b) is vague and indefinite in reciting, “absence of detectable binding” and “presence of detectable binding” because it is unclear how differential detectable binding is “detected” absent recitation of a detectable label that can be distinguishably detected.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 20, 21, 25, 26, and 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EPIGENTEK (SeroFlash SARS-CoV-2 Neutralizing Antibody Assay Fast Kit (May 20, 2020)).
EPIGENTEK teaches the invention essentially as disclosed and claimed. EPIGENTEK teaches method of detecting the presence or absence of a neutralizing antibody in human blood, serum, plasma, body fluid sample. The neutralizing antibody blocks (inhibits) binding of a SARS-CoV-2 spike protein receptor binding protein (RBD: first molecular component) and angiotensin-converting enzyme 2 (ACE2: a second molecular component) of a molecular binding pair (Figure 1; page 1-2). 
The method comprises introducing a blood sample from an individual to a sample binding zone of chromatographic strip (strip-well microplate) which comprises His-tagged (labeled) ACE2; wherein the binding zone is in direct fluid communication with a test zone (microplate well) having immobilized (pre-coated) thereto a SARS-CoV-2 spike protein RBD; and then analyzing one or more read-outs of the test strip for the presence or absence of neutralizing antibody in the blood sample. An absence of a detectable binding between the His-tagged ACE2 and the spike protein RBD in the first test zone/line indicates the presence of the neutralizing antibody in the sample; and a presence of a detectable binding between the His-tagged ACE2 and the spike protein 

6.	No claims are allowed.

Remarks
7.	Prior art made of record are not relied upon but considered pertinent to the applicants' disclosure:
	YANG et al. (A rapid immunochromatographic strip for neutralizing antibodies detection of foot and mouth disease virus serotype O. RSC Adv. 7: 48095-48101 (2017)) teach a method of detecting the presence or absence of a foot and mouth disease virus (FMDV) serotype O neutralizing antibody in human serum sample using a chromatographic test strip (Figure 1) BSA-Pep FMDV gold-conjugate (label) coated thereto in a test line of the strip (Abstract; p. 48095-48097, left col.). 
	NGOM et al. (Development and application of lateral flow strip technology for detection of infectious agents and chemical contaminants: a review. Anal. Bioanal. Chem. 397: 1113-1135 (2010)) teach immunochromatographic strips showing a sandwich format in Figure 1B having an immobilized BSA-tagged capture probe or peptide antigen and a colloidal gold conjugated detection antibody (Abstract; Figure 1). NGOM et al. show applications of the immunochromatographic strips with detection of infectious disease caused by virus including influenza, hepatitis, RSV, and adenovirus including detection of neutralizing antibodies against infectious viral antigens (pp. 1121-1124).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy L. Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



November 23, 2021